                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

                                                  )
 Donmonic Perks, et. al.,                         )
                                                  )
         Plaintiffs,                              )
                                                  )
 v.                                               )
                                                  )          20-cv-2129
 Highland Community College, et. al.              )
                                                  )
          Defendants.                             )




 JOINT STIPULATION OF VOLUNTARY DISMISSAL OF DEFENDANTS DORRELL
                    AND INGMIRE WITH PREJUDICE


       Plaintiffs Donmonic Perks, Antonine Thompson, Thomas Prater and Khaliah Hines, and

Defendants Highland Community College, Bryan Dorrell, and Eric Ingmire, through their

undersigned counsel, hereby respectfully and jointly submit this Stipulation of Dismissal of

Defendants Bryan Dorrell and Eric Ingmire, with prejudice, in accordance with Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.


                                                            Respectfully Submitted,

                                                            /s/ Lauren Bonds_____
                                                            LAUREN BONDS, 27807
                                                            ZAL K. SHROFF, 28013
                                                            ACLU Foundation of Kansas
                                                            6701 W 64th Street, Suite 210
                                                            Overland Park, KS 66202
                                                            Tel: (913) 490-4114
                                                            Fax: (913) 490-4119
                                                            William Odle #14235
                                                            605 W 47th Street Suite 350
                                                            Kansas City, MO 64112
                                                            Phone: (816) 753-5400
                                                            Fax: (816) 753-9996
                                                            wodle@mcdowellrice.com
                                                            Attorneys for Plaintiffs



                                                            /s/ Alan L. Rupe
                                                            Alan L. Rupe, KS # 08914
                                                            Nanette Turner Kalcik, KS # 24030
                                                            Ellen Rudolph, KS # 27945
                                                            LEWIS BRISBOIS BISGAARD &
                                                            SMITH LLP 1605 N. Waterfront
                                                            Parkway, Suite 150 Wichita, KS
                                                            67206
                                                            Telephone: (316) 609-7900
                                                            Facsimile: (316) 462-5746
                                                            alan.rupe@lewisbrisbois.com
                                                            nanette.kalcik@lewisbrisbois.com
                                                            ellen.rudolph@lewisbrisbois.com


                                                            Attorneys for Defendant



                                 CERTIFICATE OF SERVICE

       I certify that on November 13, 2020, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system which will send notifications of such filing to the e-mail

addresses of all counsel of record.


                                                                    /s/ Lauren Bonds_____
                                                                    Lauren Bonds
